

116 HR 1052 IH: To amend title XVIII of the Social Security Act to provide for direct payment to physician assistants under the Medicare program for certain services furnished by such physician assistants.
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1052IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Ms. Sewell of Alabama (for herself and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for direct payment to physician assistants under the Medicare program for certain services furnished by such physician assistants. 
1.Direct Medicare payment for services furnished by physician assistants 
(a)In generalSection 1832(a)(2)(B) of the Social Security Act (42 U.S.C. 1395k(a)(2)(B)) is amended by adding at the end the following new clause:  (v)services of a physician assistant but only if no facility or other provider charges or is paid any amounts with respect to the furnishing of such services;. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to services furnished on or after July 1, 2020. 